ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_05_EN.txt. 282

DECLARATION OF JUDGE FERRARI BRAVO
[Translation |]

I have voted in favour of the present Advisory Opinion on the legality
of nuclear weapons because I think it is incumbent upon the Interna-
tional Court of Justice to spare no pains in answering, to the best of its
ability, the questions put to it by such principal organs of the United
Nations as are entitled to seise the Court, particularly when such an
answer may increase the likelihood of resolving a deadlock which, in the
present case, has been perpetuated for over 50 years, casting a sombre,
threatening shadow over the whole of mankind.

The Court, functioning as the principal judicial organ of the United
Nations (Article 92 of the Charter), was set up to do just that — among
other things — and does not have to ask itself whether its reply, given to
the best of its ability, can contribute to the development of the situation.
Neither does it have to justify itself if that reply is less than exhaustive.
I accordingly subscribe fully to the reasons given in support of the
Court’s decision to allow the question put by the General Assembly.

In that regard, it is however necessary to point out that the matter
appears in a quite different light when the Court is seised by a specialized
agency of the United Nations, whose competence to make application to
the Court is, for reasons of principle, clearly defined. I accordingly also
voted in favour of the Opinion, given this same day, whereby the Court
decided not to answer the question put to it by the World Health Organi-
zation (Legality of the Use by a State of Nuclear Weapons in Armed
Conflict, C.J. Reports 1996, p. 87), and consider my conduct to have
been consistent. The Court is the principal judicial organ of the United
Nations, but it is not the judicial organ of other international bodies
whose right to seise the Court needs to be carefully restricted if the inten-
tion is to maintain a correct division of powers — and hence of effective-
ness — among the international organizations, in a bid to prevent those
political functions that the logic of the system has entrusted only to the
United Nations from being usurped by other organizations which, to say
the least, have neither the power nor the structure to assume them.

* * *

Having said this, I am however deeply dissatisfied with certain crucial
passages of the decision as, to tell the truth, it strikes me as not very
courageous and at times rather difficult to read.

More particularly, I regret that the Court should have arbitrarily
divided into two categories the long succession of General Assembly
resolutions which begins with resolution 1 (1) of 24 January 1946 and

60
THREAT OR USE OF NUCLEAR WEAPONS (DECL. FERRARI BRAVO) 283

which, at least down to resolution 808 (IX), takes the form of a series of
unanimously adopted resolutions. In my view these resolutions are fun-
damental, particularly the first of them, whose wording had already been
determined in Moscow before the United Nations was created (for the
history of the resolution and for the steps taken in Moscow with a view
to entrusting the United Nations with the supervision of atomic energy to
which, at that time, only the United States had the key see The United
Nations in World Affairs, 1945-1947, 1947, pp. 391 et seq.), and which
could, at a pinch, be placed on the same footing as the provisions of the
Charter. As a matter of fact that resolution establishes — and in my view
clearly establishes — the existence of an actual undertaking of a solemn
nature to eliminate all atomic weapons whose presence in military arse-
nals was considered illegal. The resolution was worded as follows:

#5.... In particular, the Commission [established by the resolu-
tion] shall make specific proposals:

(c) for the elimination from national armaments of atomic weapons
and of all other major weapons adaptable to mass destruction.”
(Emphasis added.)

These ideas were repeated on several occasions in other General Assem-
bly resolutions immediately after the founding of the United Nations (see
for example resolution 41 (1) or resolution 191 (IID).

I am very well aware that the cold war which broke out shortly after-
wards (and it is not for me to say who was responsible, although I would
stress that responsibility did not lie with just one side), prevented the
development of that concept of illegality (which was subsequently aban-
doned by the United States which had been its promoter), while giving
rise to a whole series of arguments focusing on the concept of nuclear
deterrence which (and this is important, as we shall see) has no legal
force.

However, in my view that illegality nevertheless already existed and
any production of nuclear weapons had, as a consequence, to be justified
in the light of that stigma of illegality which could not be effaced. It is,
then, to be regretted that such a conclusion is not clear from the reason-
ing followed by the Court — a reasoning which, on the contrary, is often
difficult to read, tortuous and ultimately rather inadequate.

This apart, it remains to be said that a number of conclusions reached
by the Court are not reflected in the results set forth in the operative part.
These are serious lacunae, but can be explained by the difficulty of
obtaining consistent majorities with respect to certain components of the
Advisory Opinion.

It is however important to acknowledge that there is still para-
graph 104 of the Advisory Opinion, which introduces the operative part
and whose importance is really crucial. It in fact suggests that the atten-

61
THREAT OR USE OF NUCLEAR WEAPONS (DECL. FERRARI BRAVO) 284

tive reader should evaluate the whole of the reasoning given by the Court,
take account of those parts of the reasoning which are not reflected
in the various paragraphs of the operative part and, what is more,
take account of the inevitable gaps in that reasoning. May its readers —
and not only academics — take heed of this advice while bearing in mind
that an advisory opinion, in spite of the procedural similarities, is not
a judgment of the Court. And this one above all.

«a * x

To be sure, there is no precise and specific rule that prohibits nuclear
weapons and draws the fullest conclusions from that prohibition. The
theory of deterrence, to which the Advisory Opinion makes no more than
passing reference (para. 96), would have merited further consideration.
I have already said that, in my view, the idea of nuclear deterrence has no
legal validity and I would add that the theory of deterrence, while cre-
ating a practice of nuclear-weapon States and their allies, is not able to
create a legal practice which could serve as the basis for the creation of an
international custom. One might even say that it is contrary to the law, if
one thinks of the effect it has had upon the Charter of the United
Nations.

I will not go so far myself, but feel bound to note that it is thanks to
the doctrine of deterrence that the revolutionary scope of Article 2, para-
graph 4, of the Charter has been reduced, while at the same time the
scope of Article 51, which was traditionally considered as its counter-
point, has been extended as a whole series of conventional constructions
have taken shape around that norm, as can be seen from the two systems
governing respectively the Atlantic Alliance on the one hand and on the
other the Warsaw Pact, while it was in existence. These are systems which
are doubtless governed by legal rules but which proceed from an idea
derived essentially from the political — and hence not legal — conclusion
that the Security Council cannot function in the face of a major conflict
as would probably be the type which is the subject of the present Advi-
sory Opinion.

It is in this way that the gulf separating Article 2, paragraph 4, from
Article 5] has widened, as a result also of the great obstacle of deterrence
which has been cast into it. To overcome this guif a bridge has therefore
had to be built over it, using the materials currently available to us to do
so, namely, Article VI of the Nuclear Non-Proliferation Treaty.

I very much doubt whether these arguments are really endorsed by the
Court, as the very condensed manner in which the Court has chosen to
deal with deterrence does not enable one clearly to understand whether
this is really its view. However, it does not allow the exclusion of that pos-
sibility either. In any case, the separate or dissenting opinions appended to
the Advisory Opinion (and I do not see any great difference between
them) will help to shed light upon this point (and upon others, of course).

62
THREAT OR USE OF NUCLEAR WEAPONS (DECL. FERRARI BRAVO) 285

In any case, this is in my view the fundamental reason why the Opinion
of the Court is bound to include, in its final part, certain arguments based
upon a clause of a treaty which should not logically be given a place there
as it is not of a universal character. These arguments are, however, fully
justified by the circumstances in which we now find ourselves, in which
the Non-Proliferation Treaty would seem to be the only means of arriv-
ing rapidly at a solution capable of averting catastrophic consequences.

*
* *

In conclusion, I take the view that there is as yet no precise and specific
rule prohibiting nuclear weapons and drawing the fullest consequences
from that prohibition.

It is obvious that no such rule could have come into existence in the
political situation that prevailed between 1945 and 1985. However,
I would point out that all the rules produced over the last 50 years, par-
ticularly with regard to the humanitarian law of armed conflict, are irre-
concilable with the technological development of the construction of
nuclear weapons. Can one, for example, imagine that just as humanitar-
ian law, an essential and increasingly significant part of the international
law of warfare and (of late) of peace as well, is bringing into being a
whole series of principles for the protection of the civilian population or
the environment, that same international law should continue to accom-
modate the lawfulness of, for example, the use of the neutron bomb,
which leaves the environment intact, albeit with the “slight” drawback
that the people living in it are wiped out! If that is the case, it matters
little whether a rule specific to the neutron bomb can be found, since it
becomes automatically unlawful as being quite out of keeping with the
majority of the rules of international law.

This phenomenon is not new, as at every period in its development,
since the beginning of the modern era, international law which is essen-
tially a customary law — and hence has come into being spontaneously —
has encountered situations in which the force of certain rules prevented
contrary rules from being established or maintained.

All these considerations are unfortunately obscured, in the Court’s
Advisory Opinion, by its fear of engaging in a courageous analysis of the
development over time of the General Assembly resolutions which, only
from a certain period (around the 1960s), occasioned certain clear-cut
divisions between nuclear-weapon States (and their allies) and those
States that were threatened by the bomb.

I would point out once again that the fact that a rule prohibiting
nuclear weapons began to take shape right at the beginning of the life of
the United Nations does not mean that the development of that tendency
and, as a consequence, the development of its propulsive force, were not
cut short at the time when the two principal Powers, both in possession
of nuclear weapons, embarked on the cold war and developed a whole

63
THREAT OR USE OF NUCLEAR WEAPONS (DECL. FERRARI BRAVO) 286

body of instruments — even treaties and conventions — that were
focused upon the idea of deterrence. However, this only prevented the
implementation of the prohibition (that could only be achieved by means
of negotiations), whereas the prohibition as such — the “naked” prohibi-
tion, if I may express myself thus — has remained the same and still oper-
ates, at least as regards the burden of proof, rendering it more difficult
for the nuclear-weapon States to justify themselves by references to vari-
ous applications of the theory of deterrence which, as I said before, is not
a legal theory.

In other words, one must, by a legal instrument (the agreement) ward
off the danger of an entity — the atomic weapon — which as such has
nothing legal about it, without its being possible, in any given case, to
verify whether the proposed solutions hold good or not. Such a verifica-
tion would require the explosion of the bomb. But would that verification
still be meaningful, in that event?

This element of normative imbalance between the reasons advanced by
the nuclear-weapon States and those advanced by the non-nuclear-
weapon States should and could have been placed on record by the Court
carefully, rather than in the sometimes contradictory manner in which it
is perceived in the Advisory Opinion.

(Signed) L. FERRARI BRAVo.

64
